Citation Nr: 0311234	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-01 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1954 to September 
1957, from June 1958 to May 1962, and from June 1962 to 
August 1975.  He died in May 1998; the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision from the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In connection with this appeal the 
appellant and her daughter testified at a personal hearing 
before the undersigned in October 2000; a transcript of that 
hearing is associated with the claims file.  The claim now 
returns from the RO following remand by the Board in March 
2001.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  During his lifetime the veteran was service-connected for 
a duodenal ulcer with a hiatal hernia, chondromalacia with 
arthritis of the right knee, and hemorrhoids; the combined 
evaluation for the service-connected disabilities was 30 
percent.  

3.  The veteran's death in May 1998 was due to acute 
myocardial ischemia, which was due to or a consequence of 
arteriosclerotic cardiovascular disease.

4.  No cardiovascular disease was present in service or until 
years thereafter, and the veteran's fatal cardiovascular 
disease was not etiologically related to service.


CONCLUSION OF LAW

Disability which caused or contributed substantially or 
materially to cause the veteran's death was not incurred in 
or aggravated by the veteran's active service, and the 
incurrence or aggravation of the veteran's fatal 
cardiovascular disease during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the appellant's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law 
and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the appellant's claim was most recently considered by the RO.  
The record reflects that in a statement of the case and a 
supplement thereto, the appellant was informed of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
In January 2001 the Board remanded the case for compliance 
with the VCAA and the implementing regulations.  Thereafter, 
the RO specifically informed the appellant of the evidence 
and information needed to substantiate her claim, the 
information needed from her to enable the RO to obtain 
evidence in support of the claim, the assistance that VA 
would provide in obtaining evidence on her behalf, and the 
evidence that she should submit if she did not desire VA's 
assistance in obtaining such evidence.  See, e.g., the RO's 
letters dated in March, May and July 2001.  Accordingly, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the record reflects that 
service medical records, records of post-service private 
treatment and evaluation, the veteran's death certificate and 
terminal treatment records, and an autopsy report are 
associated with the claims folder.  Documentation further 
reflects that VA has searched for treatment records from VA 
facilities dated from the 1970s to the time of the veteran's 
death.  The Shreveport, Louisiana VA Medical Center reported 
that records dated in the 1990's from both Shreveport and 
Oklahoma City were at that facility, but no earlier records 
are available.  The Oklahoma City VA facility advised that 
all records pertinent to the veteran had been sent to the 
Shreveport facility in 1994.  The appellant has also 
indicated that her attempts to obtain records from 1976 to 
1980 have been unsuccessful.  She has submitted records in 
her possession.  As such, all available records have been 
obtained for consideration in connection with this appeal.  
In addition, pursuant to the Board's remand, a VA medical 
opinion addressing the specific medical questions presented 
in this appeal has been obtained.  Neither the appellant nor 
her representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  In fact, in April 2003, the appellant reported that 
she had no additional evidence to submit and requested that 
her case could be returned to the Board.  The Board is also 
unaware of any such outstanding evidence or information.  
Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and cardiovascular disease 
is manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 ; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a disease initially 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records reflect that the veteran's heart was 
evaluated as normal in December 1954; a chest X-ray taken at 
that time was negative.  A March 1955 service record notes 
the veteran's complaint of chest pains that existed prior to 
service.  In October 1956 the veteran complained that his 
chest bothered him when he moved around.  The veteran was 
involved in an automobile accident in February 1960; physical 
examination coincident thereto revealed no cardiac problems.  
In May 1963, the veteran was involved in another motor 
vehicle accident and presented with complaints of back and 
abdominal pain.  Examination revealed sinus tachycardia, 
without murmurs or cardiomegaly.  After evaluation no cardiac 
disorder was diagnosed.  In June 1965, the veteran presented 
with complaints of having blacked out.  He denied chest pain 
and the results of an electrocardiogram (ECG) were normal.  
The veteran's service medical records also show treatment and 
evaluation for multiple other physical complaints, but are 
negative for diagnosis of any cardiovascular disorder.  The 
veteran's cardiovascular system was found to be normal on the 
examination at discharge.  

The report of a VA examination conducted in October 1975 
notes that the veteran's  cardiovascular system was found to 
be normal.  The veteran offered no cardiovascular complaints 
at that time.  

An October 1989 record notes the veteran's complaints of 
chest pains with a history of cardiac problems.  In June 
1990, he complained of episodes of left arm tingling, cold 
feet and a wave-like a chill over his body, followed by 
weakness and nausea.  Clinical reports also note the 
veteran's complaints of chest tightness and prior 
hospitalizations, but that prior testing had been within 
normal limits.  The impressions were hyperventilation 
syndrome; peptic ulcer disease; atypical chest pain; anxiety 
syndrome; and costochondritis.  In October 1990 the veteran 
again complained of chest pain and was seen in the emergency 
room.  Evaluation was normal.  The impression was atypical 
chest pain.  The veteran was noted to be concerned about 
coronary artery closing.  In February 1991, the veteran again 
presented with complaints of chest pain.

A VA ECG in April 1993 showed sinus bradycardia in an 
otherwise normal test.  ECG testing in July 1993 was 
unchanged; there was no complaint of chest pain at that time.  
An ECG in October 1993 again showed sinus bradycardia.  
Outpatient records dated in April and May 1993 reflect 
evaluation for complaints of atypical chest pain and 
treatment of the veteran for epigastric difficulties.  The 
veteran's chest pains were thought to be noncardiac in 
nature.  The report of VA examination dated in December 1993 
is negative for findings or diagnoses pertinent to 
cardiovascular disease.  

In connection with evaluations in July 1996 and January 1997, 
the veteran was noted to have a regular rate and rhythm of 
the heart, without murmurs, rubs or gallops.  An ECG in 
January 1997 showed a normal sinus rhythm, but a nonspecific 
T wave abnormality.  It was interpreted as abnormal.  In July 
1997, the veteran complained of right-sided radiating chest 
pain; the impression was arthritis of the right shoulder.  
Chest X-ray in July 1997 showed an abnormality related to the 
lungs.  The heart size was within normal limits.  The aorta 
was minimally ectatic.  An August 1997 report of computerized 
tomography notes pulmonary artery hypertension.  A record 
dated in January 1998 notes a normal heart rate and rhythm.  

During his lifetime the veteran applied for VA compensation 
benefits based on hearing loss, psychiatric disability, a 
hiatal hernia, stomach disability and a right knee 
disability.  He was service-connected for a duodenal ulcer 
with hiatal hernia; chondromalacia with arthritis of the 
right knee; and hemorrhoids.  The combined rating for the 
service connected disabilities was 30 percent.  

The veteran died in May 1998.  The death certificate shows 
the cause of death as acute myocardial ischemia of less than 
six hours' duration due to or as a consequence of severe 
coronary arteriosclerosis and arteriosclerotic cardiovascular 
disease.  No other condition was identified as causing or 
contributing to the veteran's death.

The autopsy report notes that the veteran had severe 
generalized and moderate-to-severe coronary arteriosclerosis, 
with evidence of an old myocardial ischemia.  Also noted was 
acute myocardial ischemia suggestive of a recent myocardial 
infraction.  

A report of contact dated in July 1998 reflects that the RO 
discovered that erroneous computer data relevant to the 
veteran's service-connected disabilities had been of record.  
Specifically, a computer printout shows the veteran as having 
been in receipt of benefits based on arteriosclerotic heart 
disease in addition to his duodenal ulcer and hemorrhoids.  
The appellant was advised of the mistake.  The record also 
reflects that the appellant's congressman was advised of the 
error and the correct information relevant to the veteran's 
service-connected status.  

Both the appellant and her daughter have submitted statements 
arguing that the veteran had heart problems, to include chest 
pains, for many years, and that such was service-connected.  
Both reference the erroneous computer print-out as evidence 
in support of the claim.  They have also cited to possible 
discrimination against the veteran and/or questioned the 
propriety of benefits assigned to other veterans, to include 
this veteran's brother.  

In October 2000, the appellant and her daughter testified 
before the undersigned.  The appellant indicated she married 
the veteran during his second period of service.  She 
reported that during that service period the veteran began 
complaining of chest pains, stomach problems, weakness and 
nervousness, and was admitted for treatment.  She also 
indicated he received treatment for his heart during the 
remainder of his service and after discharge from service, to 
include in 1976 when he had a heart attack.  The appellant 
reported that attempts to obtain VA records dated in 1976 and 
in the 1980s had been unsuccessful, but that she had 
submitted copies of records in her possession.  The appellant 
also argued that the veteran had filed a claim for 
compensation benefits based on heart disease during his 
lifetime.  She gave no specifics regarding such claim.  This 
alleged claim is not of record.

In August 2002, a VA physician opined that there was no 
indication of arteriosclerotic heart disease prior to the 
veteran's discharge from service based on a review of the 
claims file.

In January 2003, a VA physician opined that there were no 
indications of arteriosclerotic heart disease prior to the 
veteran's discharge from military service based on a review 
of the claims file.

In March 2003, a VA physician reviewed the claims file and 
correctly noted that the veteran had not been service-
connected for arteriosclerotic heart disease or other 
cardiovascular disability during his lifetime.  That examiner 
opined that the veteran's fatal heart disease was not at 
least as likely as not related to military service, and 
stated that no cardiovascular disorder was manifested in 
service or within the initial post-service year.  The 
examiner noted that a review of medical records showed that 
although the veteran had had atypical chest pain during 
service, he had not had any known coronary artery disease at 
that time.  The examiner specifically cited to an October 
1956 medical finding of no pathology, a negative chest X-ray 
in 1974 and a normal ECG in 1975.  The examiner stated that 
the first evidence of atherosclerotic heart disease was shown 
coincident with the veteran's acute myocardial infarction in 
May 1998.



Analysis

There is no contention from the appellant, and no indication 
in the medical evidence of record, that the veteran's 
service-connected ulcer with hiatal hernia, right knee 
chondromalacia and/or hemorrhoids caused or contributed to 
his death.  Rather, the veteran died of cardiovascular 
disease.  

The Board recognizes that the appellant believes that the 
veteran filed for and was awarded service connection for 
cardiovascular disability during his lifetime, thus 
warranting service connection for the cause of the veteran's 
death.  Although the appellant has stated a belief that the 
veteran filed a claim for benefits based on cardiovascular 
disability, she has not submitted or identified any evidence 
showing that VA actually received a claim of entitlement to 
service connection for cardiovascular disability.  The 
appellant instead relies on a computer printout that does 
list arteriosclerotic heart disease as service connected, in 
conjunction with her account as to the continuity of the 
veteran's cardiac symptomatology since service.  

As set out above, the computer information showing 
arteriosclerotic heart disease as service-connected is in 
error.  A review of the veteran's original claim of 
entitlement to VA compensation benefits, as well as later 
statements he submitted during his lifetime, fails to reveal 
any intent to pursue a claim based on cardiovascular disease 
or to even mention such disability.  Nor is there any rating 
decision showing that the RO ever considered the question of 
entitlement to service connection for cardiovascular 
disability during the veteran's lifetime, or any evidence 
that the veteran ever received a monetary award based on such 
status.  Thus, there is no legitimate basis to support a 
finding that service connection was in effect for 
cardiovascular disability during the veteran's lifetime.

The Board will now consider, however, whether the veteran's 
fatal cardiovascular disease was related to service.  
Although the Board has considered contentions offered by the 
appellant and her daughter as to the nature and onset of the 
veteran's symptoms, as lay persons they are not competent to 
provide an opinion concerning medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The record contains no medical evidence supportive of the 
appellant's contention.  

First, the veteran's service medical records, despite note of 
the veteran's complaint of chest pains and despite the 
performance of clinical evaluations and cardiac testing, are 
negative for a diagnosis of heart or vascular disease.  In 
addition, there is no medical evidence suggesting the 
presence of heart or vascular disease within one year of the 
veteran's discharge from service.  

The first post-service medical evidence documenting 
complaints of chest pain also shows that no heart or vascular 
disease was found at that time.  The veteran's cardiovascular 
disease was instead first diagnosed in the 1990s.  Neither 
the veteran nor his treating physicians suggested onset 
during service or the existence of an etiologic relationship 
to service in conjunction with treatment and evaluation 
during the veteran's lifetime.  

Moreover, VA has obtained medical opinions specific to the 
etiologic question in this case.  The veteran's medical 
history, as documented in the medical records in the claims 
folder, was reviewed by VA physicians on several occasions.  
Two examiners, despite consideration of the erroneous 
information regarding service connection for arteriosclerotic 
heart disease, still determined that a review of service 
medical records failed to support any evidence of 
cardiovascular pathology during active service.  The March 
2003 physician considered the entire file, to include the 
correct information relevant to the veteran's service-
connected and nonservice-connected disability status during 
his lifetime.  That physician pointed to specific negative 
medical impressions, clinical evaluations and diagnostic test 
findings during service and in the years thereafter, and 
concluded that no cardiovascular disability was manifested 
during service or within the initial post-service year, and 
was not etiologically related to service.  

In sum, the medical evidence in this case is clear.  It shows 
that the veteran's fatal cardiovascular disease was not 
present in service, manifested within one year of the 
veteran's discharge from service, or etiologically related to 
service.  Therefore, service connection is not warranted for 
the cause of the veteran's death.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt but 
determined that it is not for application in this case 
because the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


